cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 10/04/2019 are accepted.
Specification
The disclosure is objected to because of the following informalities:
Page 9 line 2 reads: “the length feature my extent two or more feet”. This should be corrected to read - - the length feature may extend two or more feet - - for clarification purposes.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US D511218 S (Dominguez).
Regarding claim 11, Dominguez discloses a fence panel (see annotated Figure 1 below) comprising: 
a first side edge and a second side edge opposite the first side edge (see annotated Figure 1 below); 
a plurality of mesas traversing from the first side edge to the second side edge (see annotated Figure 1 below); 
wherein the first side edge defines a first end channel (see annotated Figure 1 below); 
wherein the second side edge defines a second end channel (see annotated Figure 1 below); 
wherein the plurality of mesas includes a center mesa and at least one adjacent mesa with a depth offset from the center mesa (see annotated Figure 1 below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US D511218 S (Dominguez) in view of US 20060278862 A1 (Ohanesian).
Regarding claim 1, Dominguez discloses a fence panel system (see Fig. 11) comprising: 
a fence panel (see Fig. 1-4), fence posts (see annotated Figure 11 below), a plurality of rail members that extend horizontally between a plurality of fence posts (see annotated Figure 11 below); 
each fence panel having a first side edge and a second side edge opposite the first side edge (see annotated Figure 1 below that the channels are on opposite ends of the panel), each of the side edges configured to receive a side edge of a second fence panel to form a vertical connection (see that both side edges have similar shapes and would be able to accept a second side edge within to create a vertical connection); and 
each fence panel having a plurality of mesas traversing from the first side edge to the second side edge (see annotated Figure 1 below), 
but does not expressly disclose as claimed a plurality of fence panels positioned in a line, each of the fence panels coupled together in series by a plurality of rail members. 
However, Ohanesian teaches a plurality of fence panels (ref. 10) positioned in a line, each of the fence panels coupled together in series by a plurality of rail members (ref. 120, see Fig. 10 and Fig. 11).

Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence disclosed by Dominguez, such that it comprises a plurality of fence panels positioned in a line and coupled together in series as Dominguez does not disclose any structural or functional significance as to the specific number of fence panels installed on the fence, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.

    PNG
    media_image1.png
    712
    694
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 11.

    PNG
    media_image2.png
    309
    976
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Regarding claim 4, Dominguez discloses the first side edge and the second side edge (see annotated Figure 1 above) each includes a v-shaped channel (see in annotated Figure 1 above that the side edges are v-shaped channels) configured to form the vertical connection of 
Ohanesion teaches the plurality of fence panels (ref. 10) positioned in a line (see in Fig. 10 and Fig. 11 that the panels are positioned in a line and have vertical overlapping connections).
Regarding claim 6, Dominguez discloses the plurality of mesas includes a center mesa (see annotated Figure 1 above).
Regarding claim 7, Dominguez discloses the center mesa (see annotated Figure 1 above), but does not expressly disclose the center mesa has a length 5/16 of an inch.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. length of the center mesa) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dominguez and Ohanesian, such that it comprises a center mesa with a length of 5/16 of an inch, in order to provide a fence with proportional length mesas in comparison to the overall length of the fence panel, as well as to provide an aesthetically pleasing pattern of mesas on the fence panel.
Regarding claim 8, Dominguez discloses the plurality of mesas includes a center mesa and at least two adjacent mesas having depths offset from the center mesa (see in annotated Figure 1 above that there is a center mesa and two adjacent mesas with a depth offset from the center mesa).
Regarding claim 9, Dominguez discloses the at least two adjacent mesas (see annotated Figure 1 above), but does not expressly disclose the at least two adjacent mesas have depth offsets of 1/4 inches. 
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. depth offset of the at least two adjacent mesas from the center mesa) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dominguez and Ohanesian, such that it comprises at least two adjacent mesas having depth offsets of 1/4 inches in order to allow the fence to have a 3-dimensional shape without protruding outward from the railing in an extreme manner, providing an aesthetically pleasing fence design.
Regarding claim 10, Dominguez discloses the first side edge and the second side edge each includes an end channel (see annotated Figure 1 above) configured to form the vertical connection (see that the end channels have a complementary shape and are capable of receiving an opposing end channel within to create a vertical connection between adjacent panels).
Ohanesion teaches the plurality of fence panels (ref. 10) positioned in a line (see in Fig. 10 and Fig. 11 that the panels are positioned in a line and have vertical overlapping connections).
The combination of Dominguez and Ohanesian fails to teach as claimed wherein the end channel has a depth offset of 5/16 inches.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dominguez and Ohanesian, such that it comprises end channels with a depth offset of 5/16 inches in order to provide a large enough channel to allow the overlapping connection between adjacent panels to be firm, as well as providing similar depth offsets for the end channels and mesas so that the fence looks aesthetically pleasing.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US D511218 S (Dominguez), and US 20060278862 A1 (Ohanesian), further in view of US 20130318897 A1 (Conterno).
Regarding claim 2, Dominguez discloses the fence panel (see annotated Figure 1 above) and a plurality of rail members (see annotated Figure 11 above).
Ohanesian teaches a plurality of fence panels (ref. 10).
The combination of Dominguez and Ohanesian fails to teach as claimed a plurality of fasteners to connect the plurality of fence panels to the plurality of rail members.
However, Conterno teaches a plurality of fasteners (ref. 38, the fasteners can be attached at each overlapping end of panels being connected along a barrier) to connect the plurality of fence panels (ref. 31 and ref. 32) to the plurality of rail members (ref. P).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dominguez and 
Regarding claim 5, Dominguez discloses the first side edge and the second side edge (see annotated Figure 1 above) configured to form the vertical connection (see that the end channels have a complementary shape and are capable of receiving an opposing end channel within to form a vertical connection).
Ohanesian teaches the plurality of panels (ref. 10) aligned in a line (see Fig. 10 and Fig. 11).
The combination of Dominguez and Ohanesian fails to teach each includes a circular-shaped channel configured to form the vertical connection. 
Conterno teaches the overlapping end channels of panels can have a v-shape or a circular-shape (see Fig.1-Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dominguez and Ohanesian, such that it comprises a circular-shaped end channel to form the vertical connection in order to provide a shape that minimizes sharp corners and edges, as well as to provide an aesthetically pleasing fence shape.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US D511218 S (Dominguez), US 20060278862 A1 (Ohanesian), and US 20130318897 A1 (Conterno), in further view of NPL Ohio Service Supply.
Regarding claim 3, Dominguez discloses the fence panel system (see Fig. 11).

The combination of Dominguez, Ohanesian, and Conterno fails to teach as claimed that the fasteners used are flex screws.
However, NPL Ohio Service Supply teaches flex screws (see attached NPL from Ohio Service Supply)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dominguez, Ohanesian, and Conterno, such that it comprises a plurality of Kwik-Flex screws used as fasteners to attach the plurality of fence panels to the plurality of rail members in order to provide an exterior placed fastener made for exterior overlapped sheets, as well as a high corrosion resistance that is immune to hydrogen-assisted stress corrosion cracking (see attached NPL from Ohio Service Supply).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAH/             Examiner, Art Unit 3678                              

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678